Exhibit 10.1

 

 

TRANSITION SERVICES AGREEMENT

 

dated as of November 9, 2010

 

among

 

GGP LIMITED PARTNERSHIP,

 

GENERAL GROWTH MANAGEMENT, INC.,

 

and

 

THE HOWARD HUGHES CORPORATION

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

Section 1.01.

Certain Defined Terms

1

 

 

 

ARTICLE II

SERVICES, DURATION AND SERVICE MANAGERS

3

 

 

 

Section 2.01.

Services

3

Section 2.02.

Duration of Services

3

Section 2.03.

Additional Unspecified Services

4

Section 2.04.

Transition Service Managers

5

Section 2.05.

Personnel

6

Section 2.06.

No Duplication

6

 

 

 

ARTICLE III

GGP MATERIALS

6

 

 

 

Section 3.01.

Corporate Policies

6

Section 3.02.

Limitation on Rights and Obligations with Respect to the GGP Materials

7

 

 

 

ARTICLE IV

OTHER ARRANGEMENTS AND ADDITIONAL AGREEMENTS

8

 

 

 

Section 4.01.

Software and Software Licenses

8

Section 4.02.

GGP Computer-Based and Other Resources

8

Section 4.03.

Spinco Computer-Based and Other Resources

9

Section 4.04.

Access

9

Section 4.05.

Insider Trading Policy

9

Section 4.06.

Cooperation

9

 

 

 

ARTICLE V

COSTS AND DISBURSEMENTS

10

 

 

 

Section 5.01.

Costs and Disbursements

10

Section 5.02.

Taxes

11

Section 5.03.

No Right to Set-Off

11

 

 

 

ARTICLE VI

STANDARD FOR SERVICE

11

 

 

 

Section 6.01.

Standard for Service

11

Section 6.02.

Disclaimer of Warranties

12

Section 6.03.

Compliance with Laws and Regulations

12

 

 

 

ARTICLE VII

LIMITED LIABILITY AND INDEMNIFICATION

12

 

 

 

Section 7.01.

Consequential and Other Damages

12

Section 7.02.

Limitation of Liability

12

Section 7.03.

Obligation to Reperform and GGP Indemnity

13

 

i

--------------------------------------------------------------------------------


 

Section 7.04.

Release and Spinco Indemnity

13

Section 7.05.

Indemnification Procedures

13

Section 7.06.

Liability for Payment Obligations

13

Section 7.07.

Exclusion of Other Remedies

13

 

 

 

ARTICLE VIII

DISPUTE RESOLUTION

14

 

 

 

Section 8.01.

Dispute Resolution.

14

 

 

 

ARTICLE IX

TERM AND TERMINATION

14

 

 

 

Section 9.01.

Term and Termination

14

Section 9.02.

Effect of Termination

15

Section 9.03.

Force Majeure

16

 

 

 

ARTICLE X

GENERAL PROVISIONS

16

 

 

 

Section 10.01.

No Agency

16

Section 10.02.

Subcontractors

16

Section 10.03.

Treatment of Confidential Information

17

Section 10.04.

Further Assurances

18

Section 10.05.

Notices

18

Section 10.06.

Severability

19

Section 10.07.

Entire Agreement

19

Section 10.08.

No Third-Party Beneficiaries

19

Section 10.09.

Governing Law

19

Section 10.10.

Amendment

19

Section 10.11.

Rules of Construction

20

Section 10.12.

Counterparts

20

Section 10.13.

Assignability

20

Section 10.14.

Waiver of Jury Trial

21

Section 10.15.

Specific Performance

21

Section 10.16.

Non-Recourse

22

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

I

Direct Payroll Costs

II

Service Managers

 

 

SCHEDULES

 

 

 

A-1

Insurance

A-2

Development

A-3

Asset Management

A-4

Leasing

A-5

Marketing and Communications

A-6

Legal

A-7

Accounting

A-8

Real and Personal Property Tax

A-9

Income Tax

A-10

Information Technology

A-11

Public Accounting, Internal Audit and Sarbanes-Oxley

A-12

Treasury

 

iii

--------------------------------------------------------------------------------


 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (this “Agreement”), dated as of November 9,
2010, is by and among GGP Limited Partnership, a Delaware limited partnership
(“GGPLP”), General Growth Management, Inc., a Delaware corporation (“GGMI” and,
collectively with GGPLP, “GGP”), and The Howard Hughes Corporation, a Delaware
corporation (“Spinco”).

 

RECITALS

 

WHEREAS, General Growth Properties, Inc. (“GGPI”) and Spinco entered into the
Separation Agreement, dated as of the date hereof (as amended, modified or
supplemented from time to time in accordance with its terms, the “Separation
Agreement”); and

 

WHEREAS, pursuant to the Separation Agreement, the Parties agreed that GGPI
(and/or its Subsidiaries on the date of this Agreement immediately after giving
effect to, and subject to the occurrence of, the Distribution, collectively
referred to as the “GGP Entities”) shall provide or cause to be provided to
Spinco (and/or its Subsidiaries on the date of this Agreement immediately after
giving effect to, and subject to the occurrence of, the Distribution,
collectively referred to as the “Spinco Entities”) certain services on a
transitional basis and in accordance with the terms and subject to the
conditions set forth in this Agreement; and

 

WHEREAS, the Separation Agreement requires execution and delivery of this
Agreement by GGP and Spinco on or prior to the Plan Effective Date.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained in this Agreement, the Parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.  Certain Defined Terms.  (a) Unless otherwise defined in this
Agreement, all capitalized terms used in this Agreement shall have the same
meaning as in the Separation Agreement.

 

(b)           The following capitalized terms used in this Agreement shall have
the meanings set forth below:

 

“Additional Services” shall have the meaning set forth in Section 2.03(a).

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Competitor of GGP” shall mean an entity that is directly or indirectly (or
whose Affiliates are directly or indirectly) in the business of owning or
managing retail malls.

 

“Confidential Information” shall have the meaning set forth in Section 10.03(a).

 

--------------------------------------------------------------------------------


 

“Cost Multiplier” shall mean: 110% during the period beginning on the Plan
Effective Date and ending on the last day of the 6th month after the Plan
Effective Date; 150% during the period beginning on the first day of the 7th
month after the Plan Effective Date and ending on the last day of the 12th month
after the Plan Effective Date; and 200% during the period beginning on the first
day of the 13th month after the Plan Effective Date and ending on the date that
this Agreement terminates.

 

“Direct Payroll Costs” shall mean, with respect to each GGP Employee providing a
particular Service, the applicable hourly rate set forth on Exhibit I.

 

“Dispute” shall have the meaning set forth in Section 8.01(a).

 

“GGMI” shall have the meaning set forth in the Preamble.

 

“GGP” shall have the meaning set forth in the Preamble.

 

“GGP Employee” shall mean an employee of any of the GGP Entities.

 

“GGP Entities” shall have the meaning set forth in the Recitals.

 

“GGP Indemnified Party” shall have the meaning set forth in Section 7.04.

 

“GGP Intranet” shall mean GGPI’s internal computer network Intranet site
generally accessible only by GGP Employees.

 

“GGPI” shall have the meaning set forth in the Recitals.

 

“GGPLP” shall have the meaning set forth in the Preamble.

 

“GGP Materials” shall have the meaning set forth in Section 3.01(a).

 

“GGP Overall Service Manager” shall have the meaning set forth in
Section 2.04(a).

 

“GGP Service Manager” shall have the meaning set forth in Section 2.04(a).

 

“Interest Rate” shall have the meaning set forth in Section 5.01(b).

 

“Out-of-Pocket Expenses” shall mean, with respect to a particular Service, any
out-of-pocket costs, fees and expenses that GGP or any other member of the GGP
Group actually pays to an unaffiliated third party in the course of providing
such Service, without any additional charge or mark up.  The term “Out-of-Pocket
Expenses” shall not include any rent, utilities, taxes, clerical support, GGP
Employee compensation and benefits or any other general or administrative
overhead or other similar costs or expenses.

 

“Overall Service Managers” shall mean the GGP Overall Service Manager and the
Spinco Overall Service Manager.

 

2

--------------------------------------------------------------------------------


 

“Party” shall mean GGP and Spinco individually, and “Parties” means GGP and
Spinco collectively, and, in each case, their permitted successors and assigns.

 

“Representative” shall mean, with respect to any Person, any director, officer,
employee, agent, consultant, accountant, auditor, attorney or other
representative of such Person.

 

“Schedule(s)” shall have the meaning set forth in Section 2.02.

 

“Separation Agreement” shall have the meaning set forth in the Recitals.

 

“Service Charges” shall have the meaning set forth in Section 5.01(a).

 

“Service Increases” shall have the meaning set forth in Section 2.03(b).

 

“Service Resource Cost” shall mean, with respect to a particular Service, (A) an
amount equal to the product of (x) the Direct Payroll Cost of the GGP Employee
providing the Service multiplied by (y) the number of hours such employee spent
performing the Service, or (B) if a different pricing methodology is expressly
provided for in the applicable Schedule with respect to such Service, an amount
calculated based on such pricing methodology.

 

“Services” shall have the meaning set forth in Section 2.01.

 

“Spinco” shall have the meaning set forth in the Preamble.

 

“Spinco Entities” shall have the meaning set forth in the Recitals.

 

“Spinco Indemnified Party” shall have the meaning set forth in Section 7.03.

 

“Spinco Intranet” shall have the meaning set forth in Section 4.02(a).

 

“Spinco Overall Service Manager” shall have the meaning set forth in
Section 2.04(b).

 

“Spinco Service Manager” shall have the meaning set forth in Section 2.04(b).

 

ARTICLE II

 

SERVICES, DURATION AND SERVICE MANAGERS

 

Section 2.01.  Services.  Subject to the terms and conditions of this Agreement,
GGP shall provide (or cause to be provided) to the Spinco Entities, as requested
from time to time by Spinco, the services listed on Schedule A (which may be
grouped by type of Services in sub-schedules) to this Agreement (the
“Services”).  All of the Services shall be for the sole use and benefit of the
Spinco Entities as constituted on the Plan Effective Date.

 

Section 2.02.  Duration of Services.  Subject to the terms of this Agreement,
commencing on the Plan Effective Date, GGP shall provide or cause to be provided
to the Spinco Entities each Service until the earlier to occur of, with respect
to each such Service, (i) the expiration of the period of the maximum duration
for such Service as set forth on the sub-

 

3

--------------------------------------------------------------------------------


 

schedules attached hereto defining such Service (each a “Schedule”, and
collectively, the “Schedules”) and (ii) the date on which such Service is
terminated under Section 9.01; provided, however, that Spinco shall use
commercially reasonable efforts in good faith to transition itself to a
stand-alone entity with respect to each Service during the period for such
Service as set forth in the relevant Schedules.  In the event that GGP sells,
transfers or otherwise disposes of its interest in any of its Subsidiaries that
is engaged in providing one or more Services, GGP shall (x) if requested by
Spinco, use commercially reasonable efforts to cause such Subsidiary or the
acquiror thereof to agree that such Subsidiary will continue to provide such
Services to the same extent provided pursuant to the terms of this Agreement or
(y) if requested by Spinco, or to the extent the Subsidiary or the acquiror will
not agree to provide such Services after GGP’s exertion of commercially
reasonable efforts pursuant to (x), secure such Services from a reputable and
experienced third-party vendor at substantially equivalent service levels for
the remaining term of such Services.

 

Section 2.03.  Additional Unspecified Services.  (a) After the Plan Effective
Date, if Spinco (i) identifies a service that the GGP Entities provided to the
Spinco Business prior to the Plan Effective Date that is reasonably necessary in
order for the Spinco Business to continue to operate in substantially the same
manner in which the Spinco Business operated prior to the Plan Effective Date
and is otherwise material to operations of the Spinco Business, and such service
was not included on the Schedules, and (ii) provides written notice to GGP
within one hundred twenty (120) days following the Plan Effective Date
requesting such additional service, then GGP shall, subject to the negotiation
of mutually acceptable terms of the applicable Schedule (as described in the
next sentence), provide such requested additional service provided that (i) the
GGP Entities have adequate resources to provide such service, (ii) such service
can be provided without unreasonable disruption to the GGP Entities’ businesses
and (iii) the provision of such service will not violate (whether directly or by
virtue of a cross-default) a material contract or agreement of a GGP Entity or
result in a violation of applicable Law (such additional services, the
“Additional Services”).  In connection with any request for Additional Services
in accordance with this Section 2.03(a), the GGP Service Manager and the Spinco
Service Manager shall in good faith negotiate the terms of a supplemental
Schedule, which terms shall be consistent with the terms of, and the pricing
methodology used for, similar Services provided under this Agreement.  The
Parties shall agree to the applicable Service Charge and the supplemental
Schedule shall describe in reasonable detail the nature, scope, service
period(s), termination provisions and other terms applicable to such Additional
Services.  Each supplemental Schedule, as agreed to in writing by the Parties,
shall be deemed part of this Agreement as of the date of such Schedule and the
Additional Services set forth therein shall be deemed “Services” provided under
this Agreement, in each case subject to the terms and conditions of this
Agreement.

 

(b)           After the Plan Effective Date, if (i) (x) Spinco requests GGP to
increase, relative to historical levels prior to the Plan Effective Date, the
volume, amount, level or frequency, as applicable, of any Service provided by
GGP and (ii) such increase is reasonably determined by Spinco as necessary for
Spinco to operate its businesses (such increases, the “Service Increases”), then
GGP shall, subject to the negotiation of mutually acceptable terms of the
applicable Schedule (as described in the next sentence), provide the Service
Increases in accordance with such request; provided, that GGP shall not be
obligated to provide any Service Increase if it does not, in its reasonable
judgment, have adequate resources to provide such

 

4

--------------------------------------------------------------------------------


 

Service Increase or if the provision of such Service Increase would
significantly disrupt the operation of any of its businesses or violate an
existing material contract or agreement or applicable Law.  In connection with
any request for Service Increases in accordance with this Section 2.03(b), the
GGP Service Manager and the Spinco Service Manager shall in good faith negotiate
the terms of an amendment to the applicable Schedule, which amendment shall be
consistent with the terms of, and the pricing methodology used for, the
applicable Service.  Each amended Schedule, as agreed to in writing by the
Parties, shall be deemed part of this Agreement as of the date of such amendment
to the Schedule and the Service Increases set forth therein shall be deemed a
part of the “Services” provided under this Agreement, in each case subject to
the terms and conditions of this Agreement.

 

Section 2.04.  Transition Service Managers.  (a) GGP hereby appoints and
designates the individual holding the GGP position set forth on Exhibit II to
act as its initial service manager (the “GGP Overall Service Manager”), who will
be directly responsible for coordinating and managing the delivery of the
Services and have authority to act on GGP’s behalf with respect to matters
relating to this Agreement.  In addition, GGP hereby appoints, with respect to
each Service, the individual set forth on the applicable Schedule as its initial
service manager (each such manager, a “GGP Service Manager”) with respect to
such Service, who will be directly responsible for coordinating and managing the
delivery of such Service on a day-to-day basis.  The GGP Service Managers will
work with the personnel of the GGP Entities to periodically address issues and
matters raised by Spinco relating to this Agreement.  The GGP Overall Service
Manager will oversee the GGP Service Managers and will be responsible for
coordinating the overall delivery of the Services.  Notwithstanding the notice
requirements of Section 10.05, all communications from Spinco to GGP pursuant to
this Agreement regarding routine matters involving the Services set forth on the
Schedules shall be made through the applicable GGP Service Manager, or such
other individual as specified by the applicable GGP Service Manager in writing
and delivered to Spinco by email or facsimile transmission with receipt
confirmed.  GGP shall notify Spinco of the appointment of a different GGP
Overall Service Manager or GGP Service Manager, if necessary, in accordance with
Section 10.05.

 

(b)           Spinco hereby appoints and designates the individual holding the
Spinco position set forth on Exhibit II to act as its initial service manager
(the “Spinco Overall Service Manager”), who will be directly responsible for
coordinating and managing the receipt of the Services and have authority to act
on Spinco’s behalf with respect to matters relating to this Agreement.  In
addition, Spinco hereby appoints, with respect to each Service, the individual
set forth on the applicable Schedule as its initial service manager (each such
manager, a “Spinco Service Manager”) with respect to such Service, who will be
directly responsible for coordinating and managing the receipt of such Service
on a day-to-day basis.  The Spinco Service Managers will work with the personnel
of Spinco Entities to periodically address issues and matters raised by GGP
relating to this Agreement.  The Spinco Overall Service Manager will oversee the
Spinco Service Managers and will be responsible for coordinating the overall
receipt of the Services.  Notwithstanding the notice requirements of
Section 10.05, all communications from GGP to Spinco pursuant to this Agreement
regarding routine matters involving the Services set forth on the Schedules
shall be made through the applicable Spinco Service Manager or such other
individual as specified by the applicable Spinco Service Manager in writing and
delivered to GGP by email or facsimile transmission with receipt confirmed. 
Spinco shall notify GGP of

 

5

--------------------------------------------------------------------------------


 

the appointment of a different Spinco Overall Service Manager or Spinco Service
Manager, if necessary, in accordance with Section 10.05.

 

Section 2.05.  Personnel.  (a) GGP will make available such appropriately
qualified personnel as may be reasonably necessary to provide the Services, and
will use reasonable efforts to make available personnel specifically requested
by Spinco.  Notwithstanding the foregoing, GGP will have the right, in its sole
reasonable discretion, to (i) designate which personnel it will assign to
perform each Service, and (ii) remove and replace such personnel at any time
with personnel of similar qualifications and experience levels, if such action
would not reasonably be expected to cause a material increase in costs and/or a
material decrease in level of service for Spinco with respect to such Service;
provided, however, that GGP will use its commercially reasonable efforts to
limit the disruption to Spinco in the transition of the Services to different
personnel.

 

(b)           In the event that the provision of any Service by GGP requires, as
set forth in the Schedules, the cooperation and services of the applicable
personnel of Spinco, Spinco will make available to GGP such personnel (who shall
be appropriately qualified for purposes of the provision of such Service by GGP)
as may be necessary for GGP to provide such Service.

 

Section 2.06.  No Duplication.

 

(a)           GGP shall not charge any Service Charges under this Agreement or
any other amounts for any Services performed by any GGP Employees if, and to the
extent that, the employees performing such Services are doing so pursuant to the
Employee Leasing Agreement, and the costs of such employees are being reimbursed
pursuant thereto.

 

(b)           GGP shall not charge any Service Charges or other amounts for any
Services if, and to the extent that, such Service Charges are duplicative of
services performed under the Employee Leasing Agreement or the Employee Matters
Agreement.

 

ARTICLE III

 

GGP MATERIALS

 

Section 3.01.  Corporate Policies.  (a) At the Plan Effective Date or reasonably
promptly thereafter, GGP shall make available to Spinco its then existing
policies and manuals that GGP determines in good faith are reasonably necessary
for the operation of the Spinco Business (the “GGP Materials”).  Subject to the
terms and conditions of this Agreement, GGP grants to Spinco a non-exclusive,
royalty-free, fully paid-up, worldwide license to create or have created any
derivative works or materials based on the GGP Materials for distribution to
employees and suppliers of Spinco and use such materials in the operation of the
Spinco Business in substantially the same manner as the GGP Materials were used
by GGP prior to the Distribution.  It is understood and agreed that GGP makes no
representation or warranty, express or implied, as to the accuracy or
completeness of any of the GGP Materials, as to the noninfringement of any of
the GGP Materials or as to the suitability of any of the GGP Materials for use
by Spinco in respect of its business or otherwise.  Access to any GGP Materials
shall be

 

6

--------------------------------------------------------------------------------

 

 


 

limited to those Representatives of Spinco who need access in order to perform
their responsibilities.

 

(b)           Notwithstanding the foregoing, the text of any materials related
to or based upon any of the GGP Materials created by, for or on behalf of Spinco
may not contain any references to the GGP Entities (or any use of the GGP
Entities’ marks, names, trade dress, logos or other source or business
identifiers, including the GGP Name and GGP Marks), the GGP Entities’
publications, the GGP Entities’ personnel (including senior management), the GGP
Entities’ management structures or any other indication that in each instance
such materials are based upon any of the GGP Materials.

 

Section 3.02.  Limitation on Rights and Obligations with Respect to the GGP
Materials.

 

(a)           Spinco acknowledges and agrees that, except as expressly set forth
above, GGP reserves all rights (including all Intellectual Property rights) in,
to and under the GGP Materials and no rights with respect to ownership or use,
except as otherwise expressly provided in this Agreement, shall vest in Spinco.

 

(b)           GGP shall have no obligation to (i) notify Spinco of any changes
or proposed changes to any of the GGP Materials, (ii) include Spinco in any
consideration of proposed changes to any of the GGP Materials, (iii) provide
draft changes of any of the GGP Materials to Spinco for review and/or comment or
(iv) provide Spinco with any updated materials relating to any of the GGP
Materials except to the extent such changes would affect the provision of
Services in accordance with the terms hereof.  The Parties acknowledge and agree
that the GGP Materials are the Confidential Information of GGP.  Spinco shall
use at least the same degree of care to prevent and restrain the unauthorized
use or disclosure of any materials created by, for or on behalf of Spinco that
are based upon any of the GGP Materials as it uses for its other confidential
information of a like nature, but in no event less than a reasonable degree of
care.  Spinco will allow GGP reasonable access to its personnel and information
as reasonably necessary to determine Spinco’s compliance with the provisions set
forth above; provided, however, such access shall not unreasonably interfere
with any of the business or operations of Spinco.  Subject to Section 8.01, in
the event that GGP determines that Spinco has not materially complied with some
or all of its obligations with respect to any or all of the GGP Materials, and
such noncompliance is not cured within thirty (30) days following Spinco’s
receipt of written notice thereof from GGP, GGP may terminate Spinco’s rights
with respect to such GGP Materials upon written notice to Spinco and, in such
case, GGP shall be entitled to require such GGP Materials to be returned to GGP
or destroyed and any materials created by or for Spinco that are based upon such
GGP Materials to be destroyed (with such destruction certified by Spinco in
writing to GGP promptly after such termination).

 

(c)           If Spinco determines to cease to avail itself of any of the GGP
Materials or upon expiration or termination of any period during which Spinco is
permitted to use any of the GGP Materials, GGP and Spinco shall cooperate in
good faith to take reasonable and appropriate actions to effectuate such
determination, expiration or termination, to arrange for the return to GGP or
destruction of such GGP Materials and to protect GGP’s rights and interests in
such GGP Materials.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV

 

OTHER ARRANGEMENTS AND ADDITIONAL AGREEMENTS

 

Section 4.01.  Software and Software Licenses.  If and to the extent requested
by Spinco, GGP shall use commercially reasonable efforts to (x) obtain
permission from third-party licensors of computer software to allow GGP to
provide services to Spinco as required hereunder and (y) assist Spinco in its
efforts to obtain licenses (or other appropriate rights) to use, duplicate and
distribute, as necessary and applicable, certain computer software necessary for
GGP to provide, or Spinco to receive, Services (which assistance shall include
to the extent appropriate providing Spinco the opportunity to receive a copy of,
or participate in, any communication between GGP and the applicable third party
licensor in connection therewith); provided, however, that GGP and Spinco shall
mutually agree upon the specific types and quantities of any such software
licenses; provided, further, that GGP shall not be required to pay any fees or
other payments unless such fees and payments are reimbursed fully by Spinco or
incur any obligations or liabilities to enable GGP to provide such services or
enable Spinco to obtain any such license or rights; provided, further, that GGP
shall not be required to seek broader rights or more favorable terms for Spinco
than those applicable to GGP prior to the date of this Agreement or as may be
applicable to GGP from time to time hereafter; and, provided, further, that
Spinco shall bear only those costs that relate directly to obtaining such
licenses (or other appropriation rights), which shall not include any payments
relating to the discharge of Excluded Liabilities which are not related to the
provision of Services.  The Parties acknowledge and agree that there can be no
assurance that GGP’s efforts will be successful or that Spinco will be able to
obtain such licenses or rights on acceptable terms or at all and, where GGP
enjoys rights under any enterprise or site license or similar license, the
Parties acknowledge that such license typically precludes partial transfers or
assignments or operation of a service bureau on behalf of unaffiliated
entities.  In the event that Spinco is unable to obtain such software licenses,
the Parties shall work together using commercially reasonable efforts to obtain
an alternative software license or modification to an existing GGP license to
allow GGP to provide, or Spinco to receive, such Services, and the Parties shall
negotiate in good faith an amendment to the applicable Schedule to reflect any
such new arrangement, which amended Schedule shall not require Spinco to pay for
any fees, expenses or costs relating to the software license that Spinco was
unable to obtain pursuant to the provisions of this Section 4.01.

 

Section 4.02.  GGP Computer-Based and Other Resources.

 

(a)           As of the Plan Effective Date, except as otherwise expressly
provided in the Separation Agreement, in any Schedule hereto, or in any other
Transaction Documents, Spinco and its Subsidiaries shall have no further access
to, and GGP shall have no obligation to otherwise provide access to, the GGP
Intranet, and Spinco shall have no access to, and GGP shall have no obligation
to otherwise provide access to, computer-based resources (including access to
GGPI’s or its Subsidiaries’ computer networks and databases) that require a
password or are available on a secured access basis only. Notwithstanding the
foregoing, from and after the Plan Effective Date, GGP shall use reasonable
efforts to make available to Spinco an intranet (the “Spinco Intranet”)
accessible by Spinco and its Subsidiaries that contains (i) the GGP Materials
and (ii) any materials that GGP determines in good faith that any member of the
Spinco Group needs to access in connection with the performance or delivery of
any Service.

 

8

--------------------------------------------------------------------------------


 

(b)           From and after the Plan Effective Date, Spinco and its
Subsidiaries shall cause all of their personnel having access to the GGP
Intranet or such other computer software, networks, hardware, technology or
computer-based resources pursuant to the Separation Agreement, any Transaction
Document or in connection with performance, receipt or delivery of a Service to
comply with all reasonable security guidelines (including physical security,
network access, Internet security, confidentiality and personal data security
guidelines) of GGPI and its Subsidiaries (of which GGP provides Spinco notice). 
Spinco shall ensure that the access contemplated by this Section 4.02 shall be
used by such personnel only for the purposes contemplated by, and subject to the
terms of, this Agreement.

 

Section 4.03.  Spinco Computer-Based and Other Resources.  From and after the
date of this Agreement, GGP and its Subsidiaries shall cause all of their
personnel having access to the Spinco Intranet or such other computer software,
networks, hardware, technology or computer based resources pursuant to the
Separation Agreement, any Transaction Document or in connection with
performance, receipt or delivery of a Service to comply with all reasonable
security guidelines (including physical security, network access, internet
security, confidentiality and personal data security guidelines) of Spinco and
its Subsidiaries (of which Spinco provides GGP notice).  GGP shall ensure that
the access contemplated by this Section 4.03 shall be used by such personnel
only for the purposes contemplated by, and subject to the terms of, this
Agreement.

 

Section 4.04.  Access.  (a) Spinco shall, and shall cause its Subsidiaries to,
allow GGP and its Representatives reasonable access to the facilities of Spinco
necessary for GGP to fulfill its obligations under this Agreement.

 

(b)           Notwithstanding the other rights of access of the Parties under
this Agreement, each Party shall, and shall cause its Subsidiaries to, afford
the other Party, its Subsidiaries and Representatives reasonable access, upon
reasonable notice, during normal business hours to the facilities, information,
systems, infrastructure, and personnel of the other Party as reasonably
necessary for the other Party to verify the adequacy of internal controls over
information technology, reporting of financial data and related processes
employed in connection with the Services, including in connection with verifying
compliance with Section 404 of the Sarbanes-Oxley Act of 2002; provided,
however, such access shall not unreasonably interfere with any of the business
or operations of such Party or its Subsidiaries.

 

Section 4.05.  Insider Trading Policy.  Each of the Parties hereby agrees that
it will instruct its Representatives that it is a violation of applicable Law
for any Representative to purchase or sell securities of the other Party based
on non-public information obtained in connection with the performance of this
Agreement.

 

Section 4.06.  Cooperation.  It is understood that it will require the
significant efforts of both Parties to implement this Agreement and to ensure
performance of this Agreement by the Parties at the agreed upon levels in
accordance with all of the terms and conditions of this Agreement. The Parties
will cooperate, acting in good faith and using commercially reasonable efforts,
to effect a smooth and orderly transition of the Services provided under this
Agreement from GGP to Spinco (including repairs and maintenance Services and the
assignment or transfer of the rights and obligations under any third-party
contracts relating to the Services) and Spinco

 

9

--------------------------------------------------------------------------------


 

agrees that it will use commercially reasonable efforts to eliminate its need
for the Services as quickly as practicable; provided, however, that this
Section 4.06 shall not require either Party to incur any out-of-pocket costs or
expenses unless and except as expressly provided in this Agreement or otherwise
agreed to in writing by the Parties (acknowledging that Spinco will be required
to incur costs and expenses in conjunction with eliminating its need for the
Services).

 

ARTICLE V

 

COSTS AND DISBURSEMENTS

 

Section 5.01.  Costs and Disbursements.  (a) Spinco shall pay to GGP a fee for
each Service (such fee constituting a “Service Charge” and, the fees for all
Services collectively, “Service Charges”) equal to the sum of (A) the product of
(i) the Cost Multiplier multiplied by (ii) the applicable Service Resource Cost
plus (B) the amount of any Out-of-Pocket Expenses incurred with respect to such
Service; provided, however, that the Cost Multiplier shall be held constant at
110% for the term of this Agreement with respect to Services in support of the
JD Edwards application (including, for the avoidance of doubt, the applicable
Services set forth in Schedule A-7: Accounting and Schedule A-10: Information
Technology Services), in each case solely to the extent such Services are in
support of the JD Edwards application.

 

(b)           GGP shall invoice Spinco for the Service Charges monthly in
arrears; provided that the Service Charges shall be pro rated for any partial
month.  Spinco shall pay the amount of each such invoice by wire transfer or
check to GGP within thirty (30) days of the receipt of each such invoice.  If
Spinco fails to pay such amount (other than any portion of such amount being
disputed in good faith in accordance with the terms of this Agreement) by such
date, Spinco shall be obligated to pay to GGP, in addition to the amount due,
interest thereon at an annual percentage rate of ten percent (10%)
(the “Interest Rate”) accruing from the date the payment was due through the
date of actual payment.  Each invoice shall specify, for each type of Service,
(A) (i) the aggregate number of hours GGP Employees in each group level set
forth on Exhibit I spent performing such Service and (ii) the Direct Payroll
Costs for each such group level (or the calculation under a different pricing
methodology, as applicable), (B) the Cost Multiplier in effect and (C) any
Out-of-Pocket Expenses incurred with respect to such Service.  Together with any
invoice for Service Charges, GGP shall provide Spinco with data and
documentation (including documentation of Out-of-Pocket Expenses) as reasonably
requested by Spinco for the purpose of verifying the accuracy of the calculation
of such Service Charges; provided, however, that GGP shall provide Spinco with
copies of all applicable third-party invoices as soon as reasonably practicable
following receipt by GGP, it being understood that GGP’s receipt of applicable
third-party invoices may be delayed for thirty (30) or more days.

 

(c)           At any time during the term of this Agreement, and for two
(2) years after the expiration or termination of this Agreement, Spinco or its
auditors or other reputable accounting firm, upon ten (10) business days’ prior
written notice to GGP, may audit the books and records of the GGP Group relating
to this Agreement for the purpose of verifying the Service Charges (at Spinco’s
sole expense).  GGP shall, and shall cause its Affiliates to, reasonably
cooperate in such audit, make available on a timely basis the information
reasonably required to conduct the review, and assist the designated
representatives of Spinco or its auditors as reasonably necessary.  GGP shall,
and shall cause its Affiliates to, retain all such books and

 

10

--------------------------------------------------------------------------------


 

records relating to this Agreement and the performance of the Services for two
(2) years after the expiration or termination of this Agreement or such longer
period as may be required by applicable law.  GGP shall refund any overcharges
or other amounts owed to Spinco, occurring at any time during the term of this
Agreement, disclosed by such audit, within thirty (30) days after the completion
of such audit.

 

Section 5.02.    Taxes.

 

(a)           Without limiting any provisions of this Agreement, Spinco shall
pay any sales, use and other similar taxes imposed on, or payable with respect
to, any Services provided to it under this Agreement; provided, however, that
Spinco shall not pay, or be responsible for, any applicable income, franchise or
gross receipts taxes imposed on, or payable with respect to, the income derived
by GGP from providing these Services to Spinco.

 

(b)           Notwithstanding anything to the contrary in Section 5.02(a) or
elsewhere in this Agreement, Spinco shall be entitled to withhold from any
payments to GGP any such taxes that Spinco is required by law to withhold and
shall pay over such taxes to the applicable taxing authority.

 

Section 5.03.  No Right to Set-Off.  Spinco shall pay the full amount of Service
Charges and shall not set-off, counterclaim or otherwise withhold any amount
owed to GGP under this Agreement on account of any obligation owed by GGP to
Spinco that has not been finally adjudicated, settled or otherwise agreed upon
by the Parties in writing.

 

ARTICLE VI

 

STANDARD FOR SERVICE

 

Section 6.01.  Standard for Service.  Except where GGP is restricted by an
existing Contract with a third party or by Law, GGP agrees (i) to perform the
Services such that the nature, quality, standard of care and the service levels
at which such Services are performed are no less than that which are
substantially similar to the nature, quality, standard of care and service
levels at which the same or similar services were performed by or on behalf of
GGP prior to the Plan Effective Date (or, if not so previously provided, then
substantially similar to that which are applicable to similar services provided
to GGP’s Subsidiaries or other business components), but in any event, in at
least a good and workmanlike manner in accordance with past practice; (ii) upon
receipt of written notice from Spinco identifying any outage, interruption or
other failure of any Service, to respond to such outage, interruption or other
failure of any Services in a manner that is no less than that which is
substantially similar to the manner in which GGP or its Subsidiaries responded
to any outage, interruption or other failure of the same or similar services
prior to the Plan Effective Date (the Parties acknowledge that an outage,
interruption or other failure of any Service shall not be deemed to be a breach
of the provisions of this Section 6.01 so long as GGP complies with this clause
(ii)).  As of or following the date of this Agreement, if GGP is or becomes
aware of any restriction on GGP by an existing Contract with a third-party that
would restrict the nature, quality, standard of care or service levels
applicable to delivery of the Services to be provided by GGP to Spinco, GGP
shall (x) promptly notify Spinco of any such restriction (which notice shall in
any event promptly

 

11

--------------------------------------------------------------------------------


 

follow any change to, or reduction in, the nature, quality, standard of care or
service levels applicable to delivery of the Services resulting from such
restriction), (y) use commercially reasonable efforts to negotiate an amendment
to the Contract to remove such restriction or otherwise obtain the third party’s
consent to allow the Services to be performed to the standards described in this
Section 6.01, and (z) use commercially reasonable efforts to provide such
Services in a manner as closely as possible to the standards described in this
Section 6.01 while attempting to secure the amendment or consent contemplated by
(y).  To the extent that GGP is unable to obtain the amendment or consent
described above, the Parties shall negotiate in good faith an amendment to the
applicable Schedule to reflect any such new arrangement.

 

Section 6.02.  Disclaimer of Warranties.  Except as expressly set forth in this
Agreement or any Schedule, the Parties acknowledge and agree that the Services
are provided as-is, that Spinco assumes all risks and liability arising from or
relating to its use of and reliance upon the Services and GGP makes no
representation or warranty with respect thereto.  EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT, GGP HEREBY EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND
WARRANTIES REGARDING THE SERVICES, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY
REPRESENTATION OR WARRANTY IN REGARD TO QUALITY, PERFORMANCE, NONINFRINGEMENT,
COMMERCIAL UTILITY, MERCHANTABILITY OR FITNESS OF THE SERVICES FOR A PARTICULAR
PURPOSE.

 

Section 6.03.  Compliance with Laws and Regulations.  Each Party shall be
responsible for its own compliance with any and all Laws applicable to its
performance under this Agreement.  No Party will knowingly take any action in
violation of any such applicable Law that results in liability being imposed on
the other Party.

 

ARTICLE VII

 

LIMITED LIABILITY AND INDEMNIFICATION

 

Section 7.01.  Consequential and Other Damages.  Notwithstanding anything to the
contrary contained in the Separation Agreement or this Agreement, neither Spinco
or its Subsidiaries, on the one hand, nor GGP or its Subsidiaries, on the other
hand, shall be liable to the other Party or any of its Subsidiaries or
Representatives, whether in contract, tort (including negligence and strict
liability) or otherwise, at law or equity, for any special, indirect, incidental
or consequential damages whatsoever (including lost profits or damages
calculated on multiples of earnings approaches), which in any way arise out of,
relate to or are a consequence of, the performance or nonperformance by the
Party (including any Subsidiaries and Representatives of such Party and, in the
case of GGP, any third-party providers providing the applicable Services) under
this Agreement or the provision of, or failure to provide, or termination of,
any Services under this Agreement, including with respect to loss of profits,
business interruptions or claims of customers (provided, that any liability with
respect to a Third Party Claim shall be considered direct damages).

 

Section 7.02.  Limitation of Liability.  Subject to Section 7.03, the
Liabilities of GGP and its Subsidiaries and Representatives, collectively, under
this Agreement for any act or failure to act in connection herewith (including
the performance or breach of this Agreement), or

 

12

--------------------------------------------------------------------------------


 

from the sale, delivery, provision, use or termination of any Services provided
under or contemplated by this Agreement, whether in contract, tort (including
negligence and strict liability) or otherwise, shall not exceed the greater of
(a) the total aggregate Service Charges (excluding any Out-of-Pocket Expenses
included in such Service Charges) actually paid to GGP by Spinco pursuant to
this Agreement and (b) $10,000,000.

 

Section 7.03.  Obligation to Reperform and GGP Indemnity.  In the event of any
breach of this Agreement by GGP with respect to the provision of any Services,
GGP shall (a) promptly correct in all material respects any error or defect
resulting in such breach or reperform in all material respects such Services at
the request of Spinco and at the sole cost and expense of GGP and (b) subject to
the limitations set forth in Sections 7.01 and 7.02, indemnify Spinco and its
Subsidiaries and Representatives (each, a “Spinco Indemnified Party”) for
Liabilities (including direct damages, whether arising out of a Third Party
Claim or otherwise) attributable to such breach by GGP; provided, however, that,
to the extent any such breach can be cured through reperformance, the
reperformance remedy set forth in Section 7.03(a) shall be the sole and
exclusive remedy of Spinco for such portion of such breach; provided, further,
however, that GGP shall indemnify each Spinco Indemnified Party to the extent
any such party incurs indemnifiable losses that cannot be cured through
reperformance.  Any request for reperformance in accordance with
Section 7.03(a) by Spinco must be in writing and specify in reasonable detail
the particular error or defect resulting in such breach.

 

Section 7.04.  Release and Spinco Indemnity.  Subject to Section 7.01,
Section 7.02 and Section 7.03, Spinco hereby releases GGP and its Subsidiaries
and Representatives (each, a “GGP Indemnified Party”), and Spinco hereby agrees
to indemnify, defend and hold harmless each such GGP Indemnified Party from and
against any and all Liabilities arising from, relating to or in connection with
the use of any Services by Spinco or any of its Subsidiaries, Representatives or
other Persons using such Services, except to the extent that such Liabilities
arise out of, relate to or are a consequence of the applicable GGP Indemnified
Party’s bad faith, gross negligence or willful misconduct.

 

Section 7.05.  Indemnification Procedures.  The provisions of Article V of the
Separation  Agreement shall govern claims for indemnification under this
Agreement.

 

Section 7.06.  Liability for Payment Obligations.  Nothing in this Article VII
shall be deemed to eliminate or limit, in any respect, Spinco’s express
obligation in this Agreement to pay Service Charges for Services rendered in
accordance with this Agreement.

 

Section 7.07.  Exclusion of Other Remedies.  The provisions of Sections 7.03 and
7.04 of this Agreement shall be the sole and exclusive remedies for any claim,
loss, damage, expense or liability, whether arising from statute, principle of
common or civil law, principles of strict liability, tort, contract or otherwise
under this Agreement.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

DISPUTE RESOLUTION

 

Section 8.01.  Dispute Resolution.

 

(a)           In the event of any dispute, controversy or claim arising out of
or relating to the transactions contemplated by this Agreement, or the validity,
interpretation, breach or termination of any provision of this Agreement, or
calculation or allocation of the costs of any Service, including claims seeking
redress or asserting rights under any Law (each, a “Dispute”), GGP and Spinco
agree that the GGP Overall Service Manager and the Spinco Overall Service
Manager (or such other Persons as GGP and Spinco may designate) shall negotiate
in good faith in an attempt to resolve such Dispute amicably.  If such Dispute
has not been resolved to the mutual satisfaction of the Overall Service Managers
within fifteen (15) days after the initial written notice of the Dispute by one
Party to another Party (or such longer period as the Parties may agree), then
the respective Chief Executive Officers of GGPI and Spinco shall negotiate in
good faith in an attempt to resolve such Dispute amicably.  If such Dispute has
not been resolved to the mutual satisfaction of the Chief Executive Officers of
GGPI and Spinco within fifteen (15) days after the Dispute was referred to them
for negotiation (or such longer period as the Parties may agree), then the
Dispute shall be resolved in accordance with the dispute resolution process set
forth in Sections 7.3 and 7.4 of the Separation Agreement; provided, that such
dispute resolution process shall not modify or add to the remedies available to
the Parties under this Agreement.

 

(b)           Notwithstanding anything to the contrary in this Agreement, either
Party may immediately seek equitable relief (without the necessity of posting a
bond) including, without limitation, temporary injunctive relief, against the
other Party with respect to any and all equitable remedies sought in connection
with this Agreement in accordance with Article VII of the Separation Agreement.

 

(c)           In any Dispute regarding the amount of a Service Charge, if after
such Dispute is finally resolved pursuant to the dispute resolution process set
forth or referred to in Section 8.01(a), it is determined that the Service
Charge that GGP has invoiced Spinco, and that Spinco has paid to GGP, is greater
or less than the amount that the Service Charge should have been, then (a) if it
is determined that Spinco has overpaid the Service Charge, GGP shall within ten
(10) business days after such determination reimburse Spinco an amount of cash
equal to such overpayment, plus interest thereon at the Interest Rate accruing
from the date of such overpayment to the time of reimbursement by GGP, and
(b) if it is determined that Spinco has underpaid the Service Charge, Spinco
shall within ten (10) business days after such determination pay GGP an amount
of cash equal to such underpayment, plus interest thereon at the Interest Rate
accruing from the date of such underpayment (or when such payment was due if not
paid at all) to the time of payment by Spinco.

 

ARTICLE IX

 

TERM AND TERMINATION

 

Section 9.01.  Term and Termination.  (a) This Agreement shall commence
immediately upon the Plan Effective Date and shall terminate upon the earlier to
occur of: (i) the last date on which either Party is obligated to provide any
Service to the other Party and the completion of all other obligations hereunder
in accordance with the terms of this Agreement and (ii) the mutual written
agreement of the Parties to terminate this Agreement in its entirety. 
Notwithstanding anything to the contrary contained in this Agreement or any
Schedule,

 

14

--------------------------------------------------------------------------------


 

(i) GGP’s obligation to provide, or cause to be provided, Services to the Spinco
Entities shall terminate, at GGP’s sole option, with respect to any Spinco
Entity that Spinco, directly or indirectly, sells, or otherwise transfers
ownership and control of, to a non-Spinco Entity (e.g., pursuant to equity sale,
asset sale, merger or otherwise) and (ii) in no event shall the provision of any
Service extend beyond the date that is twenty-four (24) months from the Plan
Effective Date.

 

(b)           Without prejudice to Spinco’s rights with respect to a Force
Majeure, Spinco may from time to time terminate this Agreement with respect to
the entirety of any individual Service but not a portion thereof, (A) for any
reason or no reason upon providing to GGP the requisite prior written notice for
such termination as specified in the applicable Schedule or, if no such notice
period is provided in the applicable Schedule, on five (5) days’ prior written
notice, or (B) if GGP has failed to perform any of its material obligations
under this Agreement with respect to such Service, and such failure shall
continue to exist thirty (30) days after receipt by GGP of written notice of
such failure from Spinco; and (ii) GGP may terminate this Agreement with respect
to one or more Services, in whole but not in part, at any time upon prior
written notice to Spinco if Spinco has failed to perform any of its material
obligations under this Agreement relating to such Services, including making
payment of any Service Charges when due, and such failure shall be continued
uncured for a period of thirty (30) days after receipt by Spinco of a written
notice of such failure from GGP.  The relevant Schedule shall be updated to
reflect any terminated Service.  In the event that any Service is terminated
other than at the end of a month, the Service Charge associated with such
Service shall be pro-rated as applicable.  In the event that Spinco terminates
any Service pursuant to clause (A) of this Section 9.01(b), the GGP Group shall
have the right to (i) terminate or discontinue any contract or other arrangement
with an unaffiliated third party to the extent such contract or arrangement
relates to such terminated Service, and any charges and out-of-pocket costs,
fees and expenses payable by any member of the GGP Group in connection with the
exercise of such right (other than severance obligations or other amounts
payable to any GGP Employee) shall be reimbursed by Spinco promptly upon GGP’s
presentation to Spinco of the applicable third party invoice therefor and
(ii) charge Spinco for any applicable Service Charges incurred in connection
with the orderly unwinding and transfer of such terminated Service.

 

(c)           Without prejudice to the rights and obligations of the Parties in
Section 2.03 and Section 4.06, either Party may from time to time request a
reduction in part of the scope or amount of any Service.  If requested to do so
by the other Party, each Party agrees to discuss in good faith appropriate
reductions to the relevant Service Charges in light of all relevant factors
including the costs and benefits to the Parties of any such reductions.  If,
after such discussions, Spinco and GGP do not agree to any requested reduction
of the scope or amount of any Service and the relevant Service Charges in
connection therewith, then there shall be no change to the scope or amount of
any Services or Service Charges under this Agreement.  In the event that Spinco
and GGP agreed to any reduction of Service and the relevant Service Charges, the
relevant Schedule shall be updated to reflect such reduced Service and relevant
Service Charges if any.  In the event that any Service is reduced other than at
the end of a month, the Service Charge associated with such Service for the
month in which such Service is reduced shall be pro-rated appropriately.

 

Section 9.02.  Effect of Termination.  Upon termination of any Service pursuant
to this Agreement, GGP will have no further obligation to provide the terminated
Service, and

 

15

--------------------------------------------------------------------------------


 

Spinco will have no obligation to pay any future Service Charges relating to any
such Service; provided, that Spinco shall remain obligated to GGP for the
Service Charges owed and payable in respect of Services provided prior to the
effective date of termination as set forth in the Schedule relating to such
Service.  In connection with termination of any Service, the provisions of this
Agreement not relating solely to such terminated Service shall survive any such
termination, and in connection with a termination of this Agreement, Article I,
Article VII (including liability in respect of any indemnifiable Liabilities
under this Agreement arising or occurring on or prior to the date of
termination), Article VIII, Article IX, Article X, all confidentiality
obligations under this Agreement and liability for all due and unpaid Service
Charges shall continue to survive indefinitely.

 

Section 9.03.  Force Majeure.  (a) GGP (and any Person acting on its behalf)
shall not have any liability or responsibility for failure to fulfill any
obligation under this Agreement so long as and to the extent to which the
fulfillment of such obligation is prevented, frustrated, hindered or delayed as
a consequence of circumstances of Force Majeure; provided, that (i) GGP (or such
Person) shall have exercised commercially reasonable efforts to minimize the
effect of Force Majeure on its obligations; and (ii)  the nature, quality and
standard of care that GGP shall provide in delivering a Service after a Force
Majeure shall be substantially the same  as the nature, quality and standard of
care that GGP provides to its Subsidiaries and its other business components
with respect to such Service.  In the event of an occurrence of a Force Majeure,
GGP shall give notice of suspension as soon as reasonably practicable to the
other Party stating the date and extent of such suspension and the cause
thereof, and GGP shall resume the performance of such obligations as soon as
reasonably practicable after the removal of such cause.

 

(b)           During the period of a Force Majeure, Spinco shall be entitled to
seek an alternative service provider with respect to such Service(s) and shall
be entitled to permanently terminate such Service(s) (and shall be relieved of
the obligation to pay Service Charges for such Services(s) throughout the
duration of such Force Majeure) if a Force Majeure shall continue to exist for
more than fifteen (15) consecutive days, it being understood that Spinco shall
not be required to provide any advance notice of such termination to GGP in
connection therewith.

 

ARTICLE X

 

GENERAL PROVISIONS

 

Section 10.01.  No Agency.  Nothing in this Agreement shall be deemed in any way
or for any purpose to constitute any Party an agent of another unaffiliated
Party in the conduct of such other Party’s business.  GGP shall act as an
independent contractor and not as the agent of Spinco in performing such
Services, maintaining control over GGP Employees, GGP’s subcontractors and their
employees and complying with all withholding of income and other requirements of
Law, whether federal, state, local or foreign and no member of the GGP Group
shall have any authority to bind any member of the Spinco Group by contract or
otherwise.

 

Section 10.02.  Subcontractors.  GGP may hire or engage one or more
subcontractors to perform any or all of its obligations under this Agreement;
provided, that

 

16

--------------------------------------------------------------------------------

 

 

 

 

 

 

 


 

(i) GGP shall use the same degree of care in selecting any such subcontractor as
it would if such contractor was being retained to provide similar services to
GGP, (ii) GGP shall in all cases remain primarily responsible for all of its
obligations under this Agreement with respect to the scope of the Services, the
standard for services as set forth in Article VI and the content of the Services
provided to Spinco and (iii) without the prior written consent of the applicable
Spinco Service Manager (not to be unreasonably withheld, conditioned or
delayed), GGP shall not remove and/or replace any subcontractor if such action
would reasonably be expected to cause a material increase in cost with respect
to the applicable Service.  Notwithstanding the foregoing, (x) Spinco (or any
other member of the Spinco Group) shall have the right to hire or engage any
subcontractor directly and (y) if GGP does hire or engage any subcontractor to
provide any Service hereunder, then, notwithstanding any provision of this
Agreement or any other Transaction Document to the contrary, the applicable
Service Charge for the provision of such Service performed by such subcontractor
shall be only the amount actually paid to such subcontractor for providing such
Service, without any additional charge or mark up.

 

Section 10.03.  Treatment of Confidential Information.

 

(a)           The Parties shall not, and shall cause their respective
Representatives and all other Persons providing Services or having access to
information of the other Party that is known to such Party as confidential or
proprietary (“Confidential Information”) not to, disclose to any other Person or
use, except for purposes of this Agreement, any Confidential Information of the
other Party; provided, however, that each Party may disclose Confidential
Information of the other Party and to the extent permitted by applicable Law:
(i) to its Representatives on a need-to-know basis in connection with the
performance of such Party’s obligations under this Agreement; (ii) in any
report, statement, testimony or other submission required to be made to any
Governmental Authority having jurisdiction over the disclosing Party; or
(iii) in order to comply with applicable Law, or in response to any summons,
subpoena or other legal process or formal or informal investigative demand
issued to the disclosing Party in the course of any litigation, investigation or
administrative proceeding.  In the event that a Party becomes legally compelled
(based on advice of counsel) by deposition, interrogatory, request for
documents, subpoena, civil investigative demand or similar judicial or
administrative process to disclose any Confidential Information of the other
Party, such disclosing Party shall provide the other Party with prompt prior
written notice of such requirement, and, to the extent reasonably practicable,
cooperate with the other Party (at such other Party’s expense) to obtain a
protective order or similar remedy to cause such Confidential Information not to
be disclosed, including interposing all available objections thereto, such as
objections based on settlement privilege.  In the event that such protective
order or other similar remedy is not obtained, the disclosing Party shall
furnish only that portion of the Confidential Information that has been legally
compelled, and shall exercise its commercially reasonable efforts (at such other
Party’s expense) to obtain assurance that confidential treatment will be
accorded such Confidential Information.

 

(b)           Each Party shall, and shall cause its Representatives to protect
the Confidential Information of the other Party by using the same degree of care
to prevent the unauthorized disclosure of such as the Party uses to protect its
own confidential information of a like nature but in any event not less than
reasonable means.

 

17

--------------------------------------------------------------------------------


 

(c)           Each Party shall cause its Representatives to agree to be bound by
the same restrictions on use and disclosure of Confidential Information as are
binding upon such Party in advance of the disclosure of any such Confidential
Information to them.

 

(d)           The restrictions set forth in Sections 10.03(a) and (b) shall not
prevent either Party from disclosing Confidential Information which belongs to
that Party or (a) is in or enters the public domain without breach of this
Agreement or any other Transaction Document, (b) the receiving Party was
lawfully and demonstrably in possession of prior to first receiving it from the
disclosing Party, (c) the receiving Party can demonstrate was developed by the
receiving Party independently and without use of or reference to the disclosing
Party’s Confidential Information, (d) the receiving Party receives from a third
party without restriction on disclosure and without breach of a nondisclosure
obligation, or (e) is approved by the other Party for disclosure.

 

(e)           Each Party shall comply with all applicable state, federal and
foreign privacy and data protection Laws that are or that may in the future be
applicable to the provision of Services under this Agreement.

 

Section 10.04.  Further Assurances.  Each Party covenants and agrees that,
without any additional consideration, it shall execute and deliver any further
legal instruments and perform any acts that are or may become necessary to
effectuate this Agreement.

 

Section 10.05.  Notices.  Except with respect to routine communications by the
GGP Service Managers and Spinco Service Managers under Section 2.04, all
notices, requests, claims, demands and other communications under this Agreement
shall be in writing and shall be given or made (and shall be deemed to have been
duly given or made upon receipt) by delivery in person, by overnight courier
service, by facsimile or electronic transmission with receipt confirmed
(followed by delivery of an original via overnight courier service) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this
Section 10.05):

 

(i)

if to GGP:

 

 

 

General Growth Properties, Inc.

 

110 N. Wacker Drive

 

Chicago, IL 60606

 

Attention:

General Counsel

 

Facsimile:

(312) 960-5485

 

 

(ii)

if to Spinco:

 

 

 

The Howard Hughes Corporation

 

13355 Noel Road

 

Suite 950

 

Dallas, TX 75240

 

18

--------------------------------------------------------------------------------


 

 

Attention:

Grant Herlitz

 

Facsimile:

(214) 741-3021

 

 

(iii)

in each case, with a copy to:

 

 

 

Weil, Gotshal & Manges LLP

 

767 Fifth Avenue

 

New York, NY 10153

 

Attention:

Gary Holtzer and Marcia Goldstein

 

Facsimile:

(212) 310-8007

 

Section 10.06.  Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced under any Law or as a matter
of public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any Party.  Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.

 

Section 10.07.  Entire Agreement.  Except as otherwise expressly provided in
this Agreement, this Agreement, the Separation Agreement and the other
Transaction Documents constitute the entire agreement of the Parties with
respect to the subject matter of this Agreement and supersede all prior
agreements and undertakings, both written and oral, between or on behalf of the
Parties with respect to the subject matter of this Agreement.

 

Section 10.08.  No Third-Party Beneficiaries.  Except as provided in Article VII
with respect to GGP Indemnified Parties, this Agreement is for the sole benefit
of the Parties and their permitted successors and assigns and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person, including any union, any current or former GGP Employee or any current
or former employee of Spinco, any legal or equitable right, benefit or remedy of
any nature whatsoever, including any rights of employment for any specified
period, under or by reason of this Agreement.

 

Section 10.09.  Governing Law.  This Agreement (and any claims or disputes
arising out of or related to this Agreement or to the transactions contemplated
by this Agreement or to the inducement of any Party to enter into this Agreement
or the transactions contemplated by this Agreement, whether for breach of
contract, tortious conduct or otherwise and whether predicated on common law,
statute or otherwise) shall in all respects be governed by, and construed in
accordance with, the Laws of the State of New York, including all matters of
construction, validity and performance, in each case without reference to any
conflict of Law rules that might lead to the application of the Laws of any
other jurisdiction.

 

Section 10.10.  Amendment.  No provision of this Agreement, including any
Schedules to this Agreement, may be amended, supplemented or modified except by
a written

 

19

--------------------------------------------------------------------------------


 

instrument making specific reference to this Agreement or any such Schedules to
this Agreement, as applicable, signed by all the Parties.

 

Section 10.11.  Rules of Construction.  Interpretation of this Agreement shall
be governed by the following rules of construction:  (a) words in the singular
shall be held to include the plural and vice versa, and words of one gender
shall be held to include the other gender as the context requires;
(b) references to the terms Article, Section, paragraph and Schedule are
references to the Articles, Sections, paragraphs and Schedules of this Agreement
unless otherwise specified; (c) references to “$” shall mean U.S. dollars;
(d) the word “including” and words of similar import when used in this Agreement
shall mean “including without limitation,” unless otherwise specified; (e) the
word “or” shall not be exclusive; (f) references to “written” or “in writing”
include in electronic form; (g) provisions shall apply, when appropriate, to
successive events and transactions; (h) the headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement; (i) GGP and Spinco have each participated in
the negotiation and drafting of this Agreement and if an ambiguity or question
of interpretation should arise, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or burdening either Party by virtue of the authorship of any of the
provisions in this Agreement or any interim drafts of this Agreement; (j) a
reference to any Person includes such Person’s successors and permitted assigns;
(k) any reference to “days” means calendar days unless business days are
expressly specified; and (l) when calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded, if the last day of such period is not a business day, the
period shall end on the next succeeding business day.

 

Section 10.12.  Counterparts.  This Agreement may be executed in one or more
counterparts, and by each Party in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or portable document format (PDF)
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 10.13.  Assignability.  (a) This Agreement shall not be assigned by
operation of Law or otherwise without the prior written consent of GGP and
Spinco, except that each Party may:

 

(i)            assign all of its rights and obligations under this Agreement to
any of its Subsidiaries; provided, that no such assignment shall release GGP or
Spinco, as the case may be, from any liability or obligation under this
Agreement;

 

(ii)           in connection with the divestiture of any Subsidiary or business
of Spinco to an acquiror that is not a Competitor of GGP, assign to the acquiror
of such Subsidiary or business its rights and obligations as a recipient with
respect to the Services provided to such divested Subsidiary or business under
this Agreement; provided, that (i) no such assignment shall release GGP or
Spinco, as the case may be, from any liability or obligation under this
Agreement, (ii) any and all costs and expenses incurred by either Party in
connection with such

 

20

--------------------------------------------------------------------------------


 

assignment (including in connection with clause (iii) of this proviso) shall be
borne solely by the assigning Party, and (iii) the Parties shall in good faith
negotiate any amendments to this Agreement, including the Annexes and Schedules
to this Agreement, that may be necessary or appropriate in order to assign such
Services; and

 

(iii)          in connection with the divestiture of any Subsidiary or business
of Spinco to an acquiror that is a Competitor of GGP, assign to the acquiror of
such Subsidiary or business its rights and obligations as a recipient with
respect to the Services provided to such divested Subsidiary or business under
this Agreement; provided, that (i) no such assignment shall release GGP or
Spinco, as the case may be, from any liability or obligation under this
Agreement, (ii) any and all costs and expenses incurred by either Party in
connection with such assignment (including in connection with clause (iii) of
this proviso) shall be borne solely by the assigning Party, (iii) the Parties
shall in good faith negotiate any amendments to this Agreement, including the
Annexes and Schedules to this Agreement, that may be necessary or appropriate in
order to ensure that such assignment will not (x) materially and adversely
affect the businesses and operations of each of the Parties and their respective
Subsidiaries or (y) create a competitive disadvantage for GGP with respect to an
acquiror that is a Competitor of GGP, and (iv) GGP shall not be obligated to
provide any such assigned Services to an acquiror that is a Competitor of GGP if
the provision of such assigned Services to such acquiror would disrupt the
operation of GGP’s businesses or create a competitive disadvantage for GGP with
respect to such acquiror.

 

(b)           In the event of the (i) merger, amalgamation or consolidation of
Spinco and another Person, (ii) sale of all or substantially all of the assets
of Spinco to another Person, (iii) the acquisition of a majority of the voting
stock of Spinco by any Person or “group” (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) or (iv) the
election of, or appointment to, the board of directors of Spinco of directors
constituting a majority of the directors then serving if such elected or
appointed directors have not been nominated as directors by the Nominating
Committee of the board of directors prior to their election or appointment, then
the requirement of GGP to provide Services hereunder shall automatically
terminate without further action by the Parties thirty (30) days after the
occurrence of such event.

 

Section 10.14.  Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTY TO THIS AGREEMENT HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER TRANSACTION AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.14.

 

Section 10.15.        Specific Performance.  The provisions of Section 7.4 of
the Separation  Agreement shall govern specific performance under this
Agreement.

 

21

--------------------------------------------------------------------------------


 

Section 10.16.  Non-Recourse.  Other than the GGP Group and the Spinco Group, no
past, present or future director, officer, employee, incorporator, member,
partner, stockholder, Affiliate, agent, attorney or representative of either GGP
or Spinco or their Subsidiaries shall have any liability for any obligations or
liabilities of GGP or Spinco, respectively, under this Agreement or for any
claims based on, in respect of, or by reason of, the transactions contemplated
by this Agreement.

 

[The remainder of this page is intentionally left blank.]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

 

 

GGP LIMITED PARTNERSHIP

 

 

 

 

By:

General Growth Properties, Inc.

 

 

its general partner

 

 

 

 

By:

/s/ Thomas H. Nolan, Jr.

 

 

Name:

Thomas H. Nolan, Jr.

 

 

Title:

President

 

 

 

 

 

 

 

GENERAL GROWTH MANAGEMENT, INC.

 

 

 

 

By:

/s/ Thomas H. Nolan, Jr.

 

 

Name:

Thomas H. Nolan, Jr.

 

 

Title:

President

 

 

 

 

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

 

 

By:

/s/ David Arthur

 

 

Name:

David Arthur

 

 

Title:

Interim Chief Executive Officer

 

Signature Page to Transition Services Agreement

 

--------------------------------------------------------------------------------

 

 